MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                             FILED
this Memorandum Decision shall not be                         Mar 28 2018, 5:57 am
regarded as precedent or cited before any
                                                                   CLERK
court except for the purpose of establishing                   Indiana Supreme Court
                                                                  Court of Appeals
the defense of res judicata, collateral                             and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony C. Lawrence                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

John Lamar Vance,                                        March 28, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         48A05-1707-CR-1708
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Thomas Newman,
Appellee-Plaintiff.                                      Jr., Judge
                                                         Trial Court Cause No.
                                                         48C03-1302-FB-384



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A05-1707-CR-1708 | March 28, 2018   Page 1 of 5
                                       Statement of the Case
[1]   John Lamar Vance (“Vance”) appeals the trial court’s award of credit time

      following the termination of his in-home detention. Concluding that the trial

      court did not fully award Vance credit for the time that he spent on in-home

      detention, we reverse and remand with instructions for the trial court to award

      Vance 152 days of accrued time and 152 days of good time credit for the time

      that he spent on in-home detention from December 22, 2016 through May 22,

      2017.


[2]   Reversed and remanded with instructions.


                                                     Issue
              Whether the trial court failed to fully award Vance credit for the
              time he spent on in-home detention.


                                                     Facts
[3]   In June 2014, Vance pled guilty to Class B felony unlawful possession of a

      firearm by a serious violent felon. Pursuant to the terms of a plea agreement,

      the trial court imposed a six (6) year executed sentence to be served on in-home

      detention. During the next three years, the State filed several “violation[s] of

      executed sentence,” which alleged that Vance had failed drug and alcohol tests

      and had been arrested for Class A misdemeanor trespassing and Level 6 felony

      domestic battery and strangulation. (App. 30, 34, 39, 48, 50). In June 2017,

      the trial court terminated Vance’s in-home detention and ordered him to serve

      his sentence at the Department of Correction (“DOC”). The trial court’s order

      Court of Appeals of Indiana | Memorandum Decision 48A05-1707-CR-1708 | March 28, 2018   Page 2 of 5
      specifically stated that “[c]redit [was] to be given as indicated on abstract of

      judgment filed with the Indiana [DOC].” (App. 61). That abstract of judgment

      did not account for accrued time or good time credit for a five month period

      beginning in December 2016. Vance had been on in-home detention during

      part of that time.


[4]   In August 2017, Vance, represented by attorney Anthony Lawrence, filed a

      notice of appeal in this Court. On August 17, the Notice of Completion of

      Clerk’s Record was filed, which conferred jurisdiction on this Court.1 The case

      was fully briefed and transmitted to this Court on January 18, 2018.




      1
       Four months later, on December 6, 2017, Vance, represented by counsel Bryan Williams, filed a request to
      modify the abstract of judgment for credit time, wherein he stated that he should receive additional credit on
      his abstract of judgment for time that he spent on in-home detention from December 22, 2016 to May 22, 2017.
      In support of his request, Vance submitted an account balance summary showing that he had served time on
      in-home detention from December 22, 2016 to May 22, 2017. On December 15, 2017, the trial court issued an
      order amending the abstract of judgment to include credit for Vance’s in-home detention from December 22,
      2016 to May 22, 2017. However, in Jernigan v.State, 894 N.E.2d 1044, 1046 (Ind. Ct. App. 2008), we explained
      that:

               Pursuant to Indiana Appellate Rule 8, ‘The Court on Appeal acquires jurisdiction on the
               date the trial court clerk issues its Notice of Completion of Clerk’s Record.’ See also Clark
               v. State, 727 N.E.2d 18, 20 (Ind. Ct. App. 2000) (once an appeal is perfected, trial court
               loses subject matter jurisdiction over the case), trans. denied. A judgment made when the
               court lacks subject matter jurisdiction is void. Id. The policy underlying the rule is to
               facilitate the efficient presentation and disposition of the appeal and to prevent the
               simultaneous review of a judgment by both a trial and appellate court. Id. at 21.

      Here, this Court acquired jurisdiction over the case to award credit time when the Notice of Completion of
      Clerk’s Record was filed on August 17, 2016. The trial court therefore lacked subject matter jurisdiction over
      Vance’s case on December 15, 2017, and its order issued on that day is void.


      Court of Appeals of Indiana | Memorandum Decision 48A05-1707-CR-1708 | March 28, 2018                    Page 3 of 5
                                                  Decision
[5]   Vance argues that the trial court failed to fully award him credit for the time he

      spent on in-home detention. Specifically, Vance points to the abstract of

      judgment that was filed with the DOC following the termination of Vance’s in-

      home detention, which did not account for accrued time or good time credit for

      the five-month period beginning in December 2016 and ending in June 2017.

      According to Vance, he had been on in-home detention during part of that

      time. The State “acknowledges that a criminal defendant is entitled to credit

      time for the days in which he is on in-home detention.” (State’s Br. 8).

      Specifically, a defendant who is placed directly in a local community

      corrections program, such as in-home detention, as an alternative to a DOC

      commitment is entitled to earn both accrued time credit and good time credit

      for the time served in the program. Shepard v. State, 84 N.E.3d 1171, 1173 (Ind.

      2017) (citing IND. CODE § 35-38-2-6-6(c)). The State’s sole response to Vance’s

      argument is that Vance failed to set forth “how many days credit time is

      involved here.” (State’s Br. 9).


[6]   However, our review reveals that Vance was on in-home detention from

      December 22, 2016 until May 22, 2017, which is 152 days. The abstract of

      judgment that was filed with the DOC following the termination of Vance’s in-

      home detention did not include these days. We therefore instruct the trial court

      to award Vance 152 days of accrued time and 152 days of good time credit for

      the time that he spent on in-home detention from December 22, 2016 through

      May 22, 2017.

      Court of Appeals of Indiana | Memorandum Decision 48A05-1707-CR-1708 | March 28, 2018   Page 4 of 5
[7]   Reversed and remanded with instructions.


      Kirsch, J., and Bailey, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 48A05-1707-CR-1708 | March 28, 2018   Page 5 of 5